DETAILED ACTION

1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2  Applicant's amendment, filed on 11/09/2020, is acknowledged.

3.  Claims 50-67 are pending.

4.  Applicant’s IDS, filed 05/08/2020, is acknowledged. 


5. The following is a quotation of 35 U.S.C. 112(b) (Pre AIA , 35 U.S.C. 112, second paragraph):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

6.  Claims 50-57  are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

 (i) the phrase “optionally isolated” in base claims 50 and 54 is ambiguous.  The term “optionally” gives the choice that the isolation is not required.  It is not clear what other choice there are for the claimed antibody.

 7. The following is a quotation of 35 U.S.C. 112(a) (Pre-AIA  35 U.S.C. 112, first paragraph):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

 
8.  Claims 58-67 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating a cancer comprising administering to a subject a therapeutically effective amount of an antigen-binding molecule which is capable of binding to CD122 and common γ chain (CD132), comprising: (a) an antigen-binding molecule which is capable of binding to CD122, comprising: 8681397.1Application No.: 16/762,8956 Docket No.: T0824.70017US00 Amendment dated November 6, 2020 Second Preliminary Amendment a heavy chain variable (VH) region incorporating the following CDRs: HC-CDR1 having the amino acid sequence of SEQ ID NO: 103 HC-CDR2 having the amino acid sequence of SEQ ID NO:116 HC-CDR3 having the amino acid sequence of SEQ ID NO: 128; and a light chain variable (VL) region incorporating the following CDRs: LC-CDR1 having the amino acid sequence of SEQ ID NO: 145 LC-CDR2 having the amino acid sequence of SEQ ID NO: 162 LC-CDR3 having the amino acid sequence of SEQ ID NO: 177; and (b) an antigen-binding molecule which is capable of binding to CD1 32, comprising: a VH region incorporating the following CDRs: HC-CDR1 having the amino acid sequence of SEQ ID NO: 196 HC-CDR2 having the amino acid sequence of SEQ ID NO:204 HC-CDR3 having the amino acid sequence of SEQ ID NO:212; and a VL region incorporating the following CDRs: LC-CDR1 having the amino acid sequence of SEQ ID NO:227 LC-CDR2 having the amino acid sequence of SEQ ID NO:238 LC-CDR3 having the amino acid sequence of SEQ ID NO:248, does not reasonably provide enablement for a method of preventing a T cell dysfunctional disorder or infectious disease comprising administering to a subject a therapeutically effective amount of an antigen-binding molecule which is capable of binding to CD122 and common γ chain (CD132) recited in claims 58-67.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 

Factors to be considered in determining whether undue experimentation is required to practice the claimed invention are summarized In re Wands (858 F2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)).  The factors most relevant to this rejection are the scope of the claim, the amount of direction or guidance provided, the lack of sufficient working examples, the unpredictability in the art and the amount of experimentation required to enable one of skill in the art to practice the claimed invention.

The specification at page 151 discloses that tumors are established by subcutaneous injection of mice with LCLs. Specifically, EBV-transformed lymphoblastoid B-cell line (LCLs) was mixed with Matrigel and injected subcutaneously to the right flank of NSG mice. Mice were subsequently administered with autologous EBV-specific CTLs (VSTs), with or without P2C4/P1A3, P2C4/P1A10, isotype control antibody, or IL-2, at 19 days post-tumor inoculation.  Mice treated with P2C4/P1A3 and P2C4/P1A10 had lower total organ tumor burden as compared to mice treated with isotype control antibody, IL-2 or no VSTs.
 
Example 11 of the specification discloses that mice treated with anti-IL-2Rβ and -γc antibodies are found to have improved survival as compared to mice not treated with anti-L-2Rβ and -γc antibodies

The claims encompass a genus of methods of treating and preventing a T cell dysfunctional disorder or an infectious diseases. 

The specification at page 80 discloses that the T cell dysfunctional disorder may comprise T cell exhaustion or T cell anergy. The T cell dysfunctional disorder may be manifest as an infection, or inability to mount an effective 35 immune response against an infection.  

The specification disclosure does not enable one skilled in the art to practice the invention without an undue amount of experimentation.  
The specification lacks empirical data in using the claimed anti-L-2Rβ and -γc antibody (P2C4/P1A10) in the treatment of or preventing a T cell dysfunctional disorder, or an infectious disease. The specification does not provide exemplification or animal model to treat of or preventa T cell dysfunctional disorder, or an infectious disease with P2C4/P1A10, antibody.

The MPEP states that the issue of "correlation" is also dependent on the state of the prior art. In other words, if the art is such that a particular model is recognized as correlating to a specific condition, then it should be accepted as correlating unless the examiner has evidence that the model does not correlate. Even with such evidence, the examiner must weigh the evidence for and against correlation and decide whether one skilled in the art would accept the model as reasonably correlating to the condition. See MPEP 2164.02.

The invention is directed to the use of anti-L-2Rβ and -γc antibody (P2C4/P1A10) in the treatment and prevention of a T cell dysfunctional disorder and an infectious disease.  The specification does not provide empirical data to show the efficacy of the anti-L-2Rβ and -γc antibody (P2C4/P1A10) on  any T cell dysfunctional disorder and an infectious disease. The influence of a scientific theory should depend on its empirical and demonstrable aspects and not its underlying logic. Yet such empirical and demonstrable aspects of the claimed methods with the anti-L-2Rβ and -γc antibody (P2C4/P1A10) are lacked in the instant specification. It is not clear that the skilled artisan could predict the efficacy of the anti-L-2Rβ and -γc antibody (P2C4/P1A10), encompassed by the claims. The specification fails to provide empirical data to show that the claimed method would work in vivo.

The burden of enabling the prevention of a disease (i.e. the need for additional testing) would be greater than that of enabling a treatment due to the need to screen those mammals susceptible to such diseases and the difficulty of proof that the administration of the drug was the agent that acted to prevent the condition. Further, the specification does not provide guidance as to how one skilled in the art would go about screening those patients susceptible to diabetic retinopathy within the scope of the presently claimed invention. Nor is sufficient guidance provided as to a specific protocol to be utilized in order to prove the efficacy of the presently claimed anti-L-2Rβ and -γc antibodies in preventing a T cell dysfunctional disorder or an infectious disease state. The specification does not show that anti-L-2Rβ and -γc antibodies being injected prior to the induction of a T cell dysfunctional disorder or an infection disease. Therefore, the specification at most discloses a method of treating cancer by administering anti-L-2Rβ and -γc antibodies but not preventing a T cell dysfunctional disorder or an infectious disease.


Moreover, if the use disclosed is of such nature that the art is unaware of successful treatments with chemically analogous compounds, a more complete statement of how to use must be supplied. The scope of the required enablement varies inversely with the degree of predictability involved, but even in unpredictable arts, a disclosure of every operable species is not required. A single embodiment may provide broad enablement in cases involving predictable factors, such as mechanical or electrical elements...However, in applications directed to inventions in arts where the results are unpredictable, the disclosure of a single species usually does not provide an adequate basis to support generic claims.” MPEP § 2164.03. "First, although appellants' specification describes certain in vitro experiments, there is no correlation on this record between in vitro experiments and a practical utility in currently available form for human or animal subjects. It is not enough to rely on in vitro studies where, as here, a person having ordinary skill in the art has no basis for perceiving those studies as constituting recognized screening procedures with clear relevance to utility in humans or animals" (emphasis added). Ex parte Maas, 9 USPQ2d 1746.

Reasonable correlation must exist between the scope of the claims and scope of the enablement set forth. In view on the quantity of experimentation necessary the limited working examples, the nature of the invention, the state of the prior art, the unpredictability of the art and the breadth of the claims, it would take undue trials and errors to practice the claimed invention.

9.  No claim is allowed.

10.  The antigen-binding molecule, P2C4/P1A10 capable of binding to CD122 (P2C4) and common γ chain (CD1322)  (P1A10) comprising the claimed SEQ ID NOs: 103, 116, 128, 124, 162, 177 and  196, 204, 212, 227, 238, 248 is free of prior art. 

11.  The Patents cited on the PTO-892 are considered pertinent art directed to different bispecifc antibody comprising the anti-CD122 antibody, P2C4  and anti-γc antibody that is not the claimed P1A10.

12.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER M HADDAD whose telephone number is (571)272-0845.  The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

June 18, 2022

/MAHER M HADDAD/            Primary Examiner, Art Unit 1644